DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: --SEMICONDUCTOR DEVICES STORING READ BANK ADDRESSES AND GENERATING READ BANK GROUP ADDRESSES--

Claim Objections
Claim(s) 14 is/are objected to because of the following informalities:

Claim(s) 14 recite(s) the language (emphasis added) “the internal read column control pulse and the read bank group selection signal and configured to generate the bank group address”, where there appears to be a typo and --are-- is the correct verbiage.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5, 10, and 14-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 5 and 20 recite(s) the language (emphasis added) “a command pulse generation circuit configured to decode the external control signal in synchronization with an internal clock signal to generate a first read command pulse and delay the first read command pulse in synchronization with an inverted internal clock signal to generate a second read command pulse”, where the emphasized limitations recited with an indefinite article has already been recited in the claims upon which claims 5 and 20 depend, and it is unclear if the emphasized limitations are different than those previously recited.

Claim(s) 10 recite(s) the language (emphasis added) “which are sequentially enabled to control an operation that the bank address that is inputted to the bank group selection signal generation circuit, based on”, there appears to be a missing word(s) as the "that … that" construction requires additional language. Examiner suggests --an operation of the bank address that is inputted to the bank group selection signal generation circuit--.

Claim(s) 14 recite(s) the language (emphasis added) “the internal bank group address for performing the column operation on a cell array included in the bank group selected based on”, where “a cell array” has already been recited in the claim and it is unclear of the second recitation is different than the first.

Claim(s) 14, 15, and 16 recite(s) the language (emphasis added) “the bank group selection signal”, where appears to be different than “a read bank group selection signal”, and thus lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10, 14-16, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin, US 20190138245 A1.

As to claim 1, Shin discloses a semiconductor device (see Shin Fig 1) comprising: 
Sequential outputting requires different times.); and a bank group address generation circuit (see Shin Fig 3 Ref 320 and 330 and Para [0053]) configured to generate a bank group address (see Shin Fig 3 Ref BA_CS) and an internal bank group address (see Shin Fig 5B Refs INTN_WR1_a and  INTN_WR1_b) for performing a column operation (see Shin Fig 3 Ref Y_ADDR) of a cell array (see Shin Fig 4 Ref 341 and Para [0052]) included in a bank group selected based on the read bank group selection signal and the bank group selection signal (see Shin Fig 4 Ref 340_k).

As to claim 2, Shin discloses the semiconductor device of claim 1, wherein 
the read bank group selection signal is enabled at a first point of time (see Shin Fig 10B Ref ENS(1) and Fig 13 Ref ENS') and is enabled again at a second point of time after the first point of time (see Shin Fig 10B Ref ENS(2) and Fig 13 Ref ENS'); and wherein 


As to claim 3, Shin discloses the semiconductor device of claim 1, wherein 
the bank group selection signal is enabled at a third point of time (see Shin Fig 10B Ref ENS(3) and Fig 13 Ref ENS') and is enabled again at a fourth point of time after the third point of time (see Shin Fig 10B Ref ENS(4) and Fig 13 Ref ENS'); and wherein 
an interval between (see Shin Fig 12A Ref INTV_tCCD) the third point of time and the fourth point of time is set by a period for performing the column operation (see Shin Fig 3 Ref Y_ADDR and Para [0096]) according to a burst length (see Shin Para [0018] and Fig 12A).

As to claim 4, Shin discloses the semiconductor device of claim 1, wherein 
the read write control circuit includes: 
a command pulse generation circuit (see Shin Fig 3 Ref 310) configured to decode the external control signal in synchronization with an internal clock signal or an inverted internal clock signal (see Shin Fig 12A Ref CLK) to generate first and second read command pulses (see Shin Fig 10B Refs ENS(1) and ENS(2), and Fig 13 Ref ENS' and Para [0101]) and the first and second write command pulses; a read control circuit (see Shin Fig 14) configured to generate a read column control pulse (see BD_RS') and an internal read column control pulse (see Shin Fig 14 Refs INTN_RD1_a) which are Read command pulse must be sent for the device to operate, thus the claimed signals are based on the read command pulse.); and a read address generation circuit (see Shin Fig 16) configured to generate the read bank group selection signal from the external control signal according to a mode signal (see Shin Fig 13 Ref RST) and a burst length signal based on the second read command pulse (see Shin Fig 14 Ref BLS).

As to claim 8, Shin discloses the semiconductor device of claim 1, further comprising 
a column control pulse generation circuit (see Shin Fig 7) configured to generate a write column control pulse (see Shin Fig 7 Ref BD_RS) and an internal write column control pulse (see Shin Fig 9 Ref Dep_ADDR_out[m]) which are sequentially enabled based on the first write command pulse (see Shin Para [0072]).

As to claim 10, Shin discloses the semiconductor device of claim 1, further comprising 
an input control pulse generation circuit (see Shin Fig 7 Ref 550) configured to generate first and second write input control pulses, which are sequentially enabled (see Shin Para [0076]) to control an operation that the bank address that is inputted to the bank group selection signal generation circuit, based on the second write command pulse (see Shin Fig 7 Ref 530).

As to claim 14, Shin discloses a semiconductor device (see Shin Fig 1) comprising: 


As to claim 15, Shin discloses the semiconductor device of claim 14, wherein 
the bank group selection signal is generated by delaying the second write command pulse by a write latency period (see Shin Fig 10B Ref WR latency and Para [0058]; The WR latency is a component of the delay.).

As to claim 16, Shin discloses the semiconductor device of claim 14, wherein 
the bank group selection signal is generated from the external control signal during the write operation (see Shin Figs 5A And 10A).

As to claim 19, Shin discloses the semiconductor device of claim 14.
Claim 19 recites substantially the same limitations as claim 4. 
All the limitations of claim 19 have already been disclosed by Shin in claim 4 above.

Allowable Subject Matter
Claim(s) 6, 7, 9, and 11-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5, 17, 18, and 20-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



The prior art does not appear to disclose (as recited in claims 5 and 20):
configured to decode the external control signal in synchronization with the internal clock signal to generate a first write command pulse and delay the first write command pulse in synchronization with the inverted internal clock signal to generate a second write command pulse.

The prior art does not appear to disclose (as recited in claims 6 and 21):
a read column control pulse generator configured to delay the first read command pulse to generate the read column control pulse; and an internal read column control pulse generator configured to delay the read column control pulse to generate the internal read column control pulse.

The prior art does not appear to disclose (as recited in claims 7 and 22):
a transfer control signal generation circuit configured to generate a transfer control signal based on the mode signal and the burst length signal; and a read address transfer circuit configured to generate the read bank group selection signal from the read bank address based on the second read command pulse and the transfer control signal.

The prior art does not appear to disclose (as recited in claims 9 and 23):
a write column control pulse generator configured to delay the first write command pulse to generate the write column control pulse; and an internal write column control pulse generator configured to delay the write column control pulse by a burst length period to generate the internal write column control pulse.

The prior art does not appear to disclose (as recited in claims 11 and 24):
an output control pulse generation circuit configured to generate a write output control pulse from a write flag generated based on the second write command pulse and configured to generate an internal write output control pulse from an internal write flag generated based on a mode signal and the second write command pulse.

The prior art does not appear to disclose (as recited in claims 17):
the read column control pulse is enabled during first and second burst length; and wherein the internal read column control pulse is enabled during the second burst length.

The prior art does not appear to disclose (as recited in claims 18):
the write column control pulse is enabled during first and second burst length; and wherein the internal write column control pulse is enabled during the second burst length.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612.  The examiner can normally be reached on M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 02/27/2021